Allowable Subject Matter
Claims 1-14 and 27-36 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not anticipate nor render obvious the combination set forth in the independent claim, and specifically does not show a sensor well system comprising a clip comprising a width, a curved end portion, a second end, and a protrusion, wherein the sensor is configured to abut against the curved end portion, and the protrusion is between the curved end portion and the second end of the clip; and wherein the protrusion is configured to extend away from an inner surface of the mounting tube.  U.S. Patent Application Publication 2011/0228812 to Suzuki et al. teaches a temperature sensor, U.S. Patent Application Publication 2009/0168842 to Yokoi et al. teaches a temperature sensor and a method for producing the same and U.S. Patent Application Publication 2007/0104247 to Takahashi teaches a temperature sensor, but they do not teach, alone or in combination, the key claimed technical features as described in detail above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FILIP ZEC whose telephone number is (571)270-5846.  The examiner can normally be reached on Mon - Fri; 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 5712725567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FILIP ZEC/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
5/22/2021